Citation Nr: 0521845	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for eczema, prior to August 14, 2002.

2.  Entitlement to a disability evaluation in excess of 30 
percent for eczema, as of August 14, 2002 and prior to August 
30, 2002. 

2.  Entitlement to a disability evaluation in excess of 30 
percent for eczema, on and after August 30, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to September 
1982.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The medical evidence of record prior to August 14, 2002, 
does not show that the veteran's service connected eczema was 
characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement. 

3.  The medical evidence of record as of August 14, 2002 and 
prior to August 30, 2002, does not show that the veteran's 
service connected eczema was characterized by ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestation, or that it was exceptionally repugnant.

4.  The medical evidence of record shows that as of February 
26, 2003, the veteran's service connected eczema has been 
characterized by the constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, during the past 12-month period. 
 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent prior to August 14, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 7806 
(in effect prior to August 30, 2002).  

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent prior as of August 14, 2002 and prior to 
August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.118 Diagnostic Code 7806 (in effect prior to August 
30, 2002).  

3.  The criteria for the assignment of a 60 percent 
disability rating for the service-connected eczema have been 
met, as of February 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.118 Diagnostic Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the June 2002 RO letter, the 
July 2002 rating decision, the September 2002 RO letter, the 
September 2002 rating decision, the January 2003 statement of 
the case, the April 2003 supplemental statement of the case, 
the April 2004 RO letter, the June 2005 rating decision, and 
the June 2005 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.    

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, a statement 
of the case, and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  The regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, the 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2004).

In this case, in a July 2001 rating decision, the veteran was 
granted service connection for eczema, and was assigned a 10 
percent disability rating under Diagnostic Code 7806, 
effective November 17, 2000.  Subsequently, in March 2002 the 
veteran submitted a claim for an increased rating.  In a June 
2005 rating decision, the veteran's disability evaluation was 
increased to 30 percent, effective August 14, 2002 (the date 
on which the treatment record showed an increase in the 
severity of the veteran's condition).  The veteran is 
currently seeking a disability evaluation in excess of 30 
percent for his service-connected eczema.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disability 
is exceptionally repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised criteria which became effective on August 
30, 2002, a noncompensable disability evaluation is 
contemplated under Diagnostic Code 7806 when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
disability evaluation is contemplated when at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas are affected, or if intermittent systemic therapy (such 
as corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
rating (the maximum evaluation available under Diagnostic 
Code 7806) is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  Diagnostic Code 
7806 also provides that a disability may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

The medical evidence of record includes VA medical center 
(VAMC) treatment records dated between February 2002 and 
March 2002.  These treatment notations indicated that the 
veteran had widespread eczema on his hands with erosions, 
itching and prominent oozing. 

The record also includes VAMC treatment reports dated in 
2002.  These treatment reports contain various notations 
indicating dermatitis of the truncal, facial areas, as well 
as dermatitis of the hands and feet.  A notation dated in 
February 2002 indicated that the veteran had been prescribed 
a 6 day course of oral steroids.  A March 2002 notation 
indicated that the veteran had widespread eczema with 
prominent oozing, erosions and itching.  An April 2002 
notation indicated that the veteran had atopic dermatitis 
that had shown good response to the previous month's 
prescription.  Additional VA records dated in June 2002, 
indicated that the veteran had atopic dermatitis with recent 
truncal and facial involvement, scattered erosion, drainage 
and discoloration.  A July 2002 note reflected that the 
veteran's hands continued to show moderate symptoms with 
widespread erosions.   

The VA examined the veteran in July 2002.  The examination 
revealed no active lesions or open lesions.  Some scaling on 
the palms of the hand and fingers and in thenar area was 
noted.  The examiner found no ulceration or excoriation.

Photographs of the veteran's hands received in December 2002 
are also part of the record, which show active 
symptomatology.   

VAMC treatment records dated between August 2002 and January 
2003 are also included in the record.  An August 2002 
notation indicated that the veteran's skin condition was 
cosmetically disfiguring.  A September 2002 notation 
indicated that the veteran had constant exudation, itching 
and extensive vascular lesions that were markedly 
disfiguring.  A November 2002 notation indicated that the 
veteran had severe palmo plantar psoriasis.  

A VAMC notation dated in February 2003 revealed that the 
veteran was receiving immuno suppressive medications. 

The VA examined the veteran again in April 2005.  The 
examiner reported that the veteran's periocular area revealed 
lichenified plaques.  Multiple erythmatous papules coalescing 
and lichenform plaques were found on the veteran's back.  
Pinpoint vesicles on palms and fissure of the distal 
fingertips were observed on the veteran's hands.  Some 
hypopigmental patches on the bilateral feet were also 
observed.  The examiner diagnosed the veteran with chronic 
eczematous dermatitis affecting 8 percent of the total body 
surface area.  The examiner also indicated that based on a 
review of the veteran's c-file and the immunosuppressive 
medications that were used in the past, the veteran's skin 
condition on the present day did not represent the serverity 
of the veteran's disability.  Additionally, the examiner 
indicated that based on the veteran's personal history it 
appeared that he did have function impairment with the 
activities of daily living. 

Finally, the record contains VAMC treatment reports dated 
between February 2003 and February 2005.  These records list 
the medications the veteran has received and also indicate 
that he is having overall good control with their use. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.
 
When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to an evaluation in excess of 10 percent for his 
eczema prior to August 14, 2002.  In this regard, the 
evidence of record that is dated before August 14, 2002 does 
not show that the veteran's eczema produced constant itching 
or exudation, extensive lesions, or marked disfigurement.  As 
discussed above, the VAMC treatment reports dated prior to 
August 14, 2002 indicated that the veteran had moderate 
symptoms with scattered erosions, drainage and discoloration.  
Therefore, the veteran has not met the criteria for a rating 
in excess of 10 percent under the old schedular criteria of 
Diagnostic Code 7806 prior to August 14, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

As well, the evidence of record demonstrates that the veteran 
is not entitled to a disability evaluation in excess of 30 
percent for his eczema as of August 14, 2002 and prior to 
August 30, 2002.  A notation dated on August 14, 2002 
indicated that the veteran had an exacerbation of his 
symptoms with widespread erythema, scale, erosions, exudative 
discharge, and that his skin disability was cosmetically 
disfiguring.  The evidence dated prior to August 30, 2002 
does not show that the veteran had ulceration, extensive 
exfoliation, crusting, systemic manifestations, nervous 
manifestations, or that his eczema was exceptionally 
repugnant.  In fact, the VA examination dated in July 2002 
indicated that the veteran had no areas of exudation or 
crusting present.  Therefore, the veteran has not met the 
criteria for a rating in excess of 30 percent under the old 
schedular criteria of Diagnostic Code 7806 as of August 14, 
2002 and prior to August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is of the opinion 
that the veteran is entitled to the maximum evaluation of 60 
percent for eczema, as of February 26, 2003.  As such, the 
Board finds that the veteran has required constant or near-
constant systemic therapy with corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
Based on the medical evidence of record, it appears that the 
veteran has been treated with systemic immunosuppressive 
medications since at least February 26, 2003.  As well, the 
examiner at the April 2005 examination specifically indicated 
that the veteran was taking hydroxyurea and Keflex 
systemically, and using high potency topical cortisones and 
antifungal creams.  Therefore, the Board finds that the 
veteran is entitled to a 60 percent disability evaluation for 
his service connected eczema from February 26, 2003.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities are set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck are simply 
not met.  

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's eczema has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the assigned 
noncompensible disability evaluation.  Nor does his 
disability otherwise render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 10 percent for eczema prior 
to August 14, 2002, is denied.

A disability rating in excess of 30 percent for eczema as of 
August 14, 2002 and prior to August 30, 2002, is denied.

A 60 percent evaluation, but no higher, for eczema is granted 
effective February 26, 2003, subject to the regulations 
controlling the disbursement of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


